DETAILED ACTION
Status of Claims
	The amendments, and arguments, filed January 26, 2021, are acknowledged and have been fully considered.  Claims 1-6 are pending and currently under consideration.  Claims 1 and 6 have been amended.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Office Action: Final

Status of Withdrawn Claim Objections and Rejections
The objection to claim 4 (at par. 3-4 of the 09/30/2020 Office action) is withdrawn in light of applicant’s 01/26/2021 amendments.  Applicant’s 01/26/2021 remarks at p. 4, par. 4, are acknowledged.
The rejection of claim 6 under 35 U.S.C. § 112 (b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite (at par. 5-7 of the 09/30/2020 Office action), is withdrawn in light of applicant’s 01/26/2021 amendments.  Applicant’s 01/26/2021 remarks at p. 4, par. 5, are acknowledged.

Maintained Claim Rejections - Nonstatutory Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-6 are rejected on the ground of nonstatutory double patenting over claims 1-7 of U.S. Patent 10,668,181 to Taguchi, hereinafter “‘181 Patent,” matured from copending Application No. 16/071,625, in view of the disclosure of TAGUCHI (US 2015/0359924 A1, Publ. Dec. 17, 2015; hereinafter, “Taguchi”).
Although the conflicting claims are not identical, they are not patentably distinct because the instant claims as well as the copending claims are drawn to:
a hemostatic agent consisting of:
a first agent comprising a gelatin derivative having a hydrophobic group bonded to the gelatin via an imino group, wherein the gelatin derivative has:
(a) a weight average molecular weight of from 10,000 to 50,000,
(b) the hydrophobic group, which is an alkyl group having 6 to 18 carbon atoms; and
(c) a molar ratio of imino group/ amino group of the gelatin derivative ranging from 1/99 to 30/70; and
a second agent comprising a crosslinking agent for the gelatin derivative;
(claim 1; claim 1 of the ‘181 Patent);
wherein the gelatin originates from coldwater fish (claim 2 of the ‘181 Patent), particularly codfish (claim 4 of the ‘181 Patent), which encompasses Alaska pollack-derived gelatin (claim 4);
wherein the crosslinking agent is a polyethylene glycol ether polybasic acid ester (claims 3 and 5-6 of the ‘181 Patent), which encompasses the crosslinking agent, pentaerythritol polyethylene glycol ether tetrasuccinimidyl glutarate having a weight average molecular weight of from 3,000 to 30,000 (claim 5);
wherein the first agent and the second agent are applied in such an amount that a ratio, (an equivalent amount of functional group of the crosslinking agent/an equivalent arnount of arnino group in the gelatin derivative), ranges from 0.1 to 3 (claim 6) or from 0.2 to 2 (claim 7 of the ‘181 Patent).
However, the ‘181 Patent DOES NOT TEACH:
(i) the active step of applying the hemostatic agent to an affected site of a subject (claim 1);
(ii) wherein the first agent is applied in the form of an aqueous solution having a pH of from 8 to 11, and the second agent is applied in the form of an aqueous solution having a pH of from 3 to 8 (claim 2);
claim 3); and
(iv) the particular crosslinking agent, pentaerythritol polyethylene glycol ether tetrasuccinimidyl glutarate having a weight average molecular weight of from 3,000 to 30,000 (claim 5).
Based on the state of the art, an artisan of ordinary skill would have found each of these features obvious.
Taguchi, for instance, is directed to:
TISSUE ADHESIVE AND METHOD FOR PRODUCING SAME
ABSTRACT
There is provided a tissue adhesive to be applied to a tissue by mixing an adhesive component including an aqueous solution of a fish-derived gelatin with a curable component including an aqueous solution of a water-soluble crosslinking reagent, wherein the water-soluble crosslinking reagent has an amide linkage or an ethylene glycol unit or a sugar chain in the molecular main chain thereof and has two or more of an active ester group or an acid anhydride or an aldehyde group.
Taguchi, title & abstract.  In this regard, Taguchi discloses:
(i) “a tissue adhesive composed of an adhesive component composed of an aqueous solution of a hydrophobically modified, fish-derived gelatin and a curable component composed of an aqueous solution of a water-soluble crosslinking reagent and to be applied to a tissue by mixing the adhesive component with the curable component, use of a hydrophobically modified, fish-derived gelatin from a fish-derived gelatin, and a water soluble crosslinking reagent made it possible to disperse the adhesive component and the curable component uniformly in an aqueous solution when these components were mixed together, thereby successfully preparing a tissue adhesive, and thereby successfully producing a tissue adhesive having stable bonding properties” (Taguchi, par. [0022]);
(ii) “[t]he tissue adhesive according to claim 1, wherein a water solvent used for the aqueous solution of the fish-derived gelatin and a water solvent used for the aqueous solution of the water-soluble crosslinking reagent are each a phosphate buffer solution (PBS) having a pH of from 6.0 to 8.0” (Taguchi, claim 9);
(iii) wherein the first agent and the second agent are applied by using a dual syringe dispenser (Taguchi, par. [0100]); and
(iv) the particular crosslinking agent, pentaerythritol polyethylene glycol ether tetrasuccinimidyl glutarate (Taguchi, par. [0031] & [0094]) having a weight average molecular weight of 10,000 (Taguchi, par. [0096]).
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to take the hemostatic agent of the ‘181 Patent, and to have (i) “applied [it] to a tissue” (Taguchi, par. [0022]), (ii) with both components at “a pH of from 6.0 to 8.0” (Taguchi, claim 9), (iii) by “a dual syringe dispenser” (Taguchi, par. [0100]), and (iv) with the particular 0031] & [0094]) having a weight average molecular weight of 10,000 (Taguchi, par. [0096]).  Doing so amounts to no more than combining prior art elements according to known methods to yield predictable results, namely the use of particiular composition compositions for a suitable intended purpose.
Thus, the ‘181 Patent per Taguchi meet claims 1-6.

Response to Arguments
Applicants’ arguments filed on January 26, 2021 have been fully considered, but they are not persuasive.
Applicant argues:
The pending claims are directed to methods of hemostasis.  In contrast, the ‘181 Patent is directed to products for surgical sealing, which is a distinct medical treatment.  Thus, the pending claims are new medical treatment claims.[Remarks, p. 5, par. 2]
The examiner states in OA, item 9, that the claims of the '181 Patent are drawn to “a hemostatic agent.”  However, the claims of the ‘181 Patent are drawn to “A surgical sealant” not “a hemostatic agent.”  A hemostatic agent is different form a surgical sealant in that it coagulates blood when mixed with blood, whereas a surgical sealant does not necessarily do that.  For example, the sealant BioGlue™ (CryoLife, Inc., Kennesaw, Georgia, U.S.A.), wherein bovine serum albumin is crosslinked with glutaraldehyde, has the sealing effect but does not coagulate blood.  On the other hand, a collagen-based hemostatic, which is a sheet made by crosslinking cotton-like fibers spun from calf dermis-derived atelocollagen with a polyepoxy compound (Integran™, Koken Co. Ltd., Tokyo, Japan) has the effect of blood coagulation but lacks the sealing effect as described in the present specification, [0005].[Remarks, p. 5, par. 3]
Thus, it is improper for the examiner to construe a surgical sealant as a hemostatic agent.[Remarks, p. 5, par. 4]
Remarks, p. 5, par. 2-4.
In response: although product such as BioGlue™ have a sealing but not hemostatic effect, and vice versa, products such as Integran™ have a hemostatice, but not sealing effect, sealing and hemostatic effects are not mutually exclusive.  For instance, see US 8,314,211 B2 to Falus, which evidences “ClotFoam” as “a Surgical sealant and hemostatic agent designed to be used in cases of non-comppressiblehemorrhage.”  Falus, title & abstract.
Also, Taguchi teaches a “tissue adhesive” (Taguchi. title & abstract) intended for “where a tissue adhesive, a tissue sealant, a hemostatic agent, and the like are required, and the like” (Taguchi, par. [0290]).  Therefore, products acting as both a surgical sealant and hemostat are known, whereby the claimed method and the reference patent have overlapping scope, and thus, it is proper to construe a surgical sealant as a heomostatic agent.
Applicant also argues:
Regarding the pH ranges, Taguchi teaches the pH ranges of from 6.0 to 8.0 for both the hydrophobically modified fish-derived gelatin and the curative component (Taguchi, claim 1).  In contrast, the pH ranges of the present claim 2 are different for the first and second agents, overlapping only at pH 8, which could not have been conceived from Taguchi.[Remarks, p. 5, par. 5]
Furthermore, the hydrophobically modified fish-derived gelatin disclosed in Taguchi is chemically different from the gelatin derivative of the ‘181 Patent as explained below.[Remarks, p. 5, par. 1]
The gelatin derivative of the ‘181 Patent has a hydrophobic group bonded to the gelatin via an imino group.  On the other hand, the hydrophobically modified fish-derived gelatin disclosed in Taguchi does not have an imino group.  Taguchi describes in paragraphs [0113] to [0117] that the hydrophobically modified fish-derived gelatin is synthesized by adding an organic molecule having a hydrophobic group such as cholesteryl chloroformate of the following formula (5) to a solution of an organic solvent such as dimethylsulfoxide (DMSO) in which a fish-derived gelatin is dissolved in the presence of an amine such as triethylamine.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
[Remarks, p. 6, par. 1]
The acid chloride reacts with an amino group of the gelatin to form an amide structure as shown in formula (1) below:
GltnNH2 + R(O=C)Cl	→	GltnNH(O=C)R + HC1	(1)
wherein “Gltn” represents the gelatin and R represents the cholesteryl group.[Remarks, p. 6, par. 2]
It is common technical knowledge in the art that differences in chemical structures result in differences in chemical properties, such as solubility in an aqueous medium.  Therefore, there is no motivation for a skilled person to apply the teaching of Taguchi to the ‘181 Patent.[Remarks, p. 7, par. 1]
Remarks, p. 5, par. 5 to p. 7, par. 1.
In response: although applicant argues, “the pH ranges of the present claim 2 are different for the first and second agents,” applicant also admits that the ranges are “overlapping only at pH 8.”  Remarks, p. 5, par. 5.  See MPEP § 2144.05 (I) regarding the obviousness of prior art overlapping claimed numerical ranges.  Therefore, it would be obvious to filing date to take the hemostatic agent of the ‘181 Patent, and to have “applied [it] to a tissue” (Taguchi, par. [0022]), with both components at “a pH of from 6.0 to 8.0” (Taguchi, claim 9), which is a suitable pH for a composition “where a tissue adhesive, a tissue sealant, a hemostatic agent, and the like are required, and the like” (Taguchi, par. [0290]).  
In further response to applicant’s argument that “the hydrophobically modified fish-derived gelatin disclosed in Taguchi is chemically different from the gelatin derivative of the ‘181 Patent as explained below” (Remarks, p. 5, par. 1), it is noted that the instant claims as well as the copending claims are drawn to a hemostatic agent consisting of:
a first agent comprising a gelatin derivative having a hydrophobic group bonded to the gelatin via an imino group, wherein the gelatin derivative has:
(a) a weight average molecular weight of from 10,000 to 50,000,
(b) the hydrophobic group, which is an alkyl group having 6 to 18 carbon atoms; and
(c) a molar ratio of imino group/ amino group of the gelatin derivative ranging from 1/99 to 30/70; and
a second agent comprising a crosslinking agent for the gelatin derivative;
(claim 1; claim 1 of the ‘181 Patent).  Therefore, applicant’s argument, that “[t]he gelatin derivative of the ‘181 Patent has a hydrophobic group bonded to the gelatin via an imino group,” whereas “the hydrophobically modified fish-derived gelatin disclosed in Taguchi does not have an imino group” (Remarks, p. 6, par. 1) is an argument against the Taguchi reference, individually.  In this regard, it is noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Summary/Conclusion
Claims 1-6 are rejected.  No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR § 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC LAZARO whose telephone number is (571)272-2845.  The examiner can normally be reached on Monday through Friday, 8:30am to 5:00pm EST; alternating Fridays out.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BETHANY BARHAM can be reached on (571)272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOMINIC LAZARO/Primary Examiner, Art Unit 1611